11 Cal.App.2d 707 (1936)
SECURITY FIRST NATIONAL BANK OF LOS ANGELES (a National Banking Corporation), as Administrator, etc., Respondent,
v.
MILDRED B. DENTON et al., Defendants; MARYLAND CASUALTY COMPANY (a Corporation) et al., Appellants.
Civ. No. 1767. 
California Court of Appeals. Fourth Appellate District.  
February 13, 1936.
 John Ralph Wilson and McKinstry, Haber & Coombes for Appellants.
 William C. Crossland for Respondent.
 The Court.
 [1] The respondent herein has confessed error in the record and all parties have stipulated that the judgment may be reversed and the cause remanded for further proceedings and that the remittitur be issued forthwith.
 The errors pointed out appear to be material, prejudicial and sufficient to justify a reversal.
 The judgment is reversed and the cause remanded for further proceedings, the remittitur to issue forthwith. *708